 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDChoice,Inc. and Illinois Reproductive HealthCenter,Inc. andUnited Service Employees Union, Local329,AFL-CIO, Service EmployeesInternationalUnion, Petitioner. Case 13-RC-13247July 24, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS KENNEDYAND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer John R. Albrecht.Following the hearing and pursuant to Section 102.67of the National Labor Relations Board's Rules andRegulations and Statements of Procedure, Series 8, asamended, this case was transferred to the Board fordecision. Thereafter, the Petitioner filed a brief andthe Employers filed a joint brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. The rulings are hereby af-firmed.Upon the entire record in this case, the Board finds:The Petitioner seeks to represent certain employeesof Choice, Inc. and Illinois Reproductive Health Cen-ter, Inc. In its brief, the Petitioner contends,inter aha,that these corporations constitute a single employerand that the impact of their operations on interstatecommerce is sufficiently substantial to warrant theassertion of the Board's jurisdiction. In their jointbrief, the Employers contend,inter alia,that they areseparate and distinct entities and that the Board, as amatter of policy, should decline to assert jurisdiction.For the reasons set forth below, we find that the asser-tion of the Board's jurisdiction is not warranted here-in.'Choice, Inc., an Illinois nonprofit corporation lo-cated in Chicago, Illinois, is engaged primarily in pro-viding counseling and referral services for men andwomen with respect to alternative methods of birthcontrol. Illinois Reproductive Health Center, Inc., anIllinois for-profit corporation, operates an outpatientclinic at which an unspecified number of physiciansperform abortion procedures for women in the first1 In view of our decision herein, we find it unnecessary to reach the issuesraised by the parties with respect to whether Choice, Inc and Illinois Repro-ductive Health Center,Inc , constitute a single employer and whether theunit sought is appropriatetrimester of pregnancy. Although 40 percent of theownership interest of Illinois Reproductive HealthCenter, Inc., is held by a single physician, a majorityof the shares of this corporation are held by nonphysi-cians. The two corporations are located in the samebuilding and share a suite of rooms. Additionally, therecord discloses a high degree of functional integra-tion between the two corporations, as well as someevidence of interchange of duties among their em-ployees.With respect to Choice, Inc., the parties have stipu-lated that for the period from August 1, 1972, to July31,1973, thisEmployer had gross receipts of$49,097.73. Of this amount approximately 75 percentwas derived from referral fees paid by Illinois Repro-ductive Health Center, Inc., and the balance was com-prised of referral fees paid by various other clinics andcontributions from individuals. It is undisputed thatthis Employer has received no funds from the FederalGovernment, the State of Illinois, or the city of Chica-go. The record further discloses that this Employerpurchased supplies valued at $125 during the aboveperiod and that approximately 3-5 percent of theclients counseled by it have been referred to clinicslocated outside the State of Illinois.With respect to Illinois Reproductive Health Cen-ter, Inc., the parties have stipulated that the unauditedfinancialreport of this Employer for the calendarquarter ending October 31, 1973, indicateda net feeincome of $155,996, and that for the period from No-vember 1 to November 30, 1973, this Employer hadgrossreceiptsfrom its Chicago clinic of $32,560.2 Theparties have further stipulated that, if projected for acalendar year, the amount of goods and supplies pur-chased by Illinois Reproductive Health Center, Inc.,either directly of indirectlyin interstatecommercewould be in excess of the Board'sde minimisstandardbut less than $50,000. Finally, the parties have stipu-lated that of the approximately 1,600 individuals uti-lizing the services of these corporations during thecalendar quarter ending October 31, 1973, some 15percent indicated residences outside the State of Illi-nois.There are noexistingjurisdictional standards appli-cable to abortion centers. These are notgeneral medi-cal clinicsin the acceptedsenseof the term,nor arethey hospitals, nursing homes, or related facilities. Infact, abortioncentershave become legal only sincethe 1973 Supreme Court decision inRoe v. Wade,410U.S. 113. We have been presented with no evidencewhich would establish the aggregate impact upon in-2During the period from NovemberItoNovember 30, 1973,IllinoisReproductive Health Center,Inc. also maintained an abortion clinic inPeoria, Illinois, from which it derived gross revenuesof $925However, asof the time of the hearing, that facility hadbeen closed and it was uncertainwhether operations would be resumed there212 NLRB No. 86 CHOICE, INC.551terstatecommerce of such centers. In view of the re-cency of the Supreme Court decision, the consider-able public opposition still remaining to the practiceof abortion, and other institutionalmeansfor achiev-ing abortion,it seemsprobable that abortion centerssuch as those operated by the Employers are essential-ly local in character, and do not have a substantialimpact upon commerce.' Accordingly, we shall, atthis time, exercise our discretion and declineto assertjurisdiction.We therefore dismiss the petition.ORDERIt is hereby ordered that the petition filed in Case13-RC-13247, by United Service Employees Union,Local 329, AFL-CIO, Service Employees Interna-tional Union, be, and it hereby is, dismissed.MEMBER PENELLO,dissenting:My colleagues have declined to assert jurisdictionin this case on the grounds that there are no existingjurisdictional standards applicable to abortion clinicsand that "it seems probable" that such enterprises areessentially local in character. Contrary to the majori-ty, I find the assertion of the Board's jurisdiction fullywarranted herein.I cannot agree that these Employers, engaged in theoperation of an abortion clinic, do not fall within aclass of employers over which the Board has previous-ly asserted jurisdiction. The majority concludes thatan abortion clinic is not a general medical clinic in theaccepted sense of that term.4 I perceive no meaningfuldistinction between a medical clinic engaged in thegeneral practice of medicine and one, as here, whichprovides specialized medical services.' Apparently,the majority would now have this Board examine the3The dissent argues that this conclusion is "based on patent conjecture,"but offers no support for the contrary conclusion-i.e., that such abortioncenters arenotessentially local in character or that,as a class,they have anysubstantial impact on commerce.Hitherto,we have not asserted jurisdictionover a new class of employers unless and until it has been affirmatively shownthat the class has such an impact. Insofar as the dissent relies upon data asto the facility involved in this case,we note that the goods and suppliespurchased either directly or indirectly in interstate commerce is less than$50,000,whereas in theOchsner,Permanente,andQuain and Ramstadcasescited in the dissent, out-of-state purchases were in excess of that figure Thesubstantial impact on commerce which our dissenting colleague purports tosee, therefore,seems to us,at this time in history,to be more susceptible ofcharacterization as "patent conjecture"than our failure to find such animpact.The Board has previously asserted jurisdiction over medical clinics See,e.g.,OchsnerClinic,192 NLRB 1059 (1971);The PermanenteMedical Group,187 NLRB 1033 (1971);Quain and Ramstad Clinic,173 NLRB 1185 (1968)5 This view is consistent with Board precedent.Thus,inCenterville Clinics,Incorporated,181 NLRB 135, (1970), theBoard,Inter aba,affirmed the TrialExaminer's assertion of jurisdiction over a general medical clinic whichparticularly emphasized the treatment of ailments typical in the coal indus-try. In sodoing, the Board made no distinctions between the clinic thereinand other medical clinics based on the specialized nature of the medicalservices renderednature of the particular medical services rendered indetermining whether an employer which operates amedical clinic is subject to our jurisdiction. Such con-siderations cannot result in any rational, or indeedeven consistent, application of law. And for the Boardto engage in such inquiries is to entangle itself indistinctions which are not only too fine, but whichbear little, if any, relation to the consideration of theimpact of an employer's activities upon commerce,the critical factor in resolving basic jurisdictional, is-sues under the Act. Inasmuch' as the Board has in thepast exercised its jurisdiction over medical clinics, theonly basic question remaining in this case is whetherthe impact of the Employers' operation is substantialenough to warrant the assertion of jurisdiction.As noted above, the majority concludes that "itseems probable" that abortion clinics such as thoseoperated by the Employers are essentially local incharacter and exert an insubstantial impact on com-merce. Their reasoning in reaching this conclusion,however, is based on patent conjecture, and largelyignores the record evidence in this ^ case. Thus mycolleagues state that considerable public opposition tothe practice of abortion remains and that other insti-tutional means for achieving abortion exist. But it isa totalnon sequiturto leap from the fact of the opposi-tion of a particular segment of the public to certaintypes of enterprises to the conclusion that such enter-prises are essentially local in character. Certainly,large segments of the public are unalterably opposedto the consumption of intoxicating beverages, the op-eration of gambling houses, and the smoking of ciga-rettes. Such opposition has not, however, dissuadedthe Board in the past from asserting jurisdiction overbreweries,6 gambling casinos,7 or manufacturers of to-bacco products.' Nor could such opposition require acontrary holding by the Board as to any of theseindustries. Furthermore, I cannot conclude, as doesthe majority, that because alternative institutions forthe performance of abortion procedures exist, abor-tion clinics are probably localized and do not have asubstantial impact on commerce. This, too, isa nonsequitur.The mere existence of rival enterprises pro-viding identical services does not, in itself, make onecompeting operation essentially local in character.96 See,e.g.,Anheuser-Busch, Inc.,170 NLRB 46 (1968);Jos. SchhtzBrewingCompany,139 NLRB 1466 (1962),RheingoldBreweries,Inc,162 NLRB 384(1966)7 See, e.g.,Sparks Nugget, Inc,161 NLRB 1195 (1966);Exber,Inc, d/b/aEl Cortez Hotel160 NLRB 1442 (1966),El Dorado Inc., d/b/a El DoradoClub, et al,151 NLRB 579 (1965).B See, e g,InternationalAssociationof Machinists, Lodge 681,District 27,AFL-CIO (P Lorillard Company, Inc),135 NLRB 1382 (1962);AmericanTobacco Company, Incorporated,108 NLRB 1211 (1954).9 Assuming that my colleagues are referring to hospitals as the alternativeinstitutions,it should be noted that Petitioner has submitteda statisticalsummary, attached to its brief, which shows that abortion clinics within theContinued 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, the record in this case demonstrates thatthe activities of the Employers in fact have a substan-tial impact upon commerce. The parties have stipulat-ed that, if projected for a calendar year, the amountof goods and supplies purchased either directly orindirectlyin interstatecommerce by Illinois Repro-ductive Health Center, Inc., would be in excess of theBoard'sde minimisstandard. The combined annualrevenuesof the Employers, on a projected basis,amountsto $673,08 1.73-a sum in excess of our es-tablished standards for proprietary hospitals.10 nurs-ing homes and related health care facilities," and ofthe gross annual revenues of at least two medicalclinics over which we have previously asserted juris-diction.12 The parties have further stipulated that ofthe 1,600 individualsutilizingthe services of the Em-ployers during the calendar quarter ending October31, 1973, approximately 3-5 percent were referred toclinics outside the State of Illinois and some 15 per-cent indicated residences outside that State-figurescity of Chicago during the period from January 22 through November 30,1973, accounted for severaltimes as many abortion operationsthan did allof thehospitals in thatcityThe Employershave not disputedthe accuracyof these figures It, therefore,seems to me that, despitethe availability ofalternative institutions,abortion clinics,at least in one majorcity, serve themaonty ofpatients seekingabortionsThe Board's currentjurisdictional standard for proprietary hospitals isgross annual revenuesof at least $250,000ButteMedical Properties, d/b/aMedical Center Hospital,168 NLRB 266 (1967)" The Board's current jurisdictional standard forproprietarynursinghomes and related health care facilities is gross annual revenues of at least$100,000University Nursing Home, Inc,168 NLRB 263 (1967)12Thus,the Board assertedjurisdiction inOchsner Clinic, supra,and ThePermanemeMedical Group, supra,in which it was stipulatedthat the employ-ers had gross annual revenues exceeding$250,000 and $500,000, respectivelywhich, to my satisfaction, demonstrate that the activ-itiesof the Employers are not essentially local incharacter.13It is thus clear that the Employers fall within theclass of medical clinics over which the Board has pre-viously asserted jurisdiction, and the record evidenceestablishes that their activities have an impact oncommerce substantial enough to warrant the assertionof jurisdiction." Accordingly, I would assert jurisdic-tion and direct an election herein.U TheBoard haspreviouslyasserted jurisdiction over enterprises engagedin the health care field where virtually all patients were from the local areaSee, a g,Visiting NurserAssociationof Sacramento,187 NLRB 731 (1971),Bethany Home for the Aged,185 NLRB191 (1970),Drexel Home,Inc,182NIRB 1045 (1970)14My colleagues.in concluding that the impactof the Employers'opera-tions upon commerce is insubstantial, emphasize that the value of goods andsupplies purchased by them in interstate commerce is less than $50,000annuallyAdmittedly,the values of the goods and supplies annually pur-chased in interstate commerceby the employers inOchsner,Permanente,andQuain and Ramstadexceeded that amount However,inOchsnerthe employ-er had a gross income in excessof $250,000 and inPermanenteandQuainand Ramstadthe employershad gross incomes of$500,000 ormore,and thereisno indication in those cases,or in any othercases involving medicalfacilities of which I am aware,that $50,000 inflow is required before theBoard will assert jurisdictionover such an employer's operation Thus, acareful review of our past decisions involving medical clinics demonstratesthat theBoard hasnot applied any particular dollarvolume standard indefining the term "substantial impact on commerce,"but rather has madeits determination on the basis of all the facts presented in each case,includingboth gross income and inflow-outflowvolume,and has used the inflow-outflow figure only to establish statutory jurisdictionAnd, it is clearthat theinflow-outflow amount sufficient to establish statutory jurisdiction may beless than $50,000 For,with respect to certain other classes of employees, theBoard's discretionary standards for the assertionof jurisdictiondo not re-quire that the employer meet a $50,000 volumeof inflow-outflowSee, e g,Floridan Hotel of Tampa, Inc,124 NLRB 261 (1959) (hotel-dollar volumeof inflow in excess of $1,000),International Longshoremen&Warehousemen'sUnion,and Local No13, international Longshoremen &Warehousemen'sUnion(Catalina Island Sightseeing Lines),124NLRB 813 (1959) (publicutility and/or transit system-dollar volume of inflow of$23,000)